UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT

                                      ____________

                                      No. 01-50224
                                      ____________


              SOLIDE, INC.,


                                          Plaintiff - Appellant,

              versus


              ADMIRAL INSURANCE COMPANY,


                                          Defendant - Appellee.



                       Appeal from the United States District Court
                           For the Western District of Texas
                                USDC No. W-00-CV-160


                            December 7, 2001
Before JONES, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

       AFFIRMED. See 5th Cir. Loc. R. 47.6.




       *
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.